Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
 Applicant’s amendment filed on 06/29/2020 is acknowledged.
3.	Claims 1, 5, 8-9, 12, 14-15, 18-25 and 28-29 are pending.
4.	 Applicant’s amendments filed on 03/05/2021 were sufficient to overcome the outstanding rejections set forth in the Office Action mailed on 10/05/2020.  The amendment raises a new issue with claim 29.  As a courtesy since most of the product claims are allowable, the Examiner will extend the search to the method claims which depend from an allowable product.  Claims 24-25 do not depend from an allowable product since the claims do not positively recite a method comprising transfecting the cells with the vaccinia virus vector.  
As such, pursuant to the procedures set forth in MPEP § 821.04(b), claims 18-20 and 22-23, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-II as set forth in the Office action mailed on 04/05/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
5.	Claims 24-25 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/05/2018.  
6.	 Claims 1-6, 8-15, 18-23 and 28-29 are under consideration for their full scope.
7.	Applicant’s IDS document filed on 03/05/2021 has been considered.  
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 18, 20, 22-23 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
A. 	Claim 29 recites “wherein each polypeptide fragment and variant comprises a peptide sequence that complexes with MHC class I” in lines 10-11 and “the peanut allergen comprises the polypeptide fragment or variant” in line 12.  However there is insufficient antecedent basis for these terms “each polypeptide fragment and variant” and “the peanut allergen comprising the polypeptide fragment or variant” in the claim.  
B.	 Claim 18 recites “a method of inducing tolerance to or suppressing an allergic response in a subject or patient” but this preamble language is not clear.  The preamble does not recite what one is inducing tolerance to in the claim.  This lack of clarity is further highlighted by the last line of the claim reciting “conditions sufficient to elicit suppression/tolerance”.  The claim should be amended to clarify that the tolerance is being induced to an allergen and not to an allergic response, with attention paid to the grammar of the claim (tolerance to vs suppressing).  It is noted that “suppression/tolerance” would be better recited separately.  
C.	Claim 20 recites that the vector “induces tolerance against” at least  four major peanut allergens. This language is different from claim 18 (“inducing tolerance to”) upon which claim 20 depends.  The claims should be amended for proper agreement between the claims, antecedent basis and intended meaning.     It is noted that the recitation of claim 18 does not make clear that the tolerance would be induced to at least four major peanut allergens and it is unclear in claim 20 which “at least four major peanut allergens” it would be since this recitation is not limited to the four major peanut allergens encoded by the nucleic acid.
	Correction is required.

10.	Claims 1, 5, 8-9, 12, 14-15, 19, 21 and 28 appear to be in condition for allowance. 	

11.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
March 13, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644